In a proceeding to invalidate a petition designating Angelo Martinelli as a candidate in the Republican Party primary election to be held on September 10, 1985, for the position of Mayor of the City of Yonkers, the appeal is from a judgment of the Supreme Court, Westchester County (Beisheim, J.), dated August 2, 1985, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
We agree with Special Term that the statement in the petition commencing the instant proceeding was not sufficient to put respondent Martinelli on notice that petitioner was objecting to the sufficiency of the cover sheets of his designating petition on the grounds that the total number of signa*1081tures obtained and the total number of pages in the designating petition were omitted.
In any event, we have examined the cover sheets and find that they contain the information which is required by statute and are in compliance therewith (Election Law § 6-134 [2]). Brown, J. P., O’Connor, Weinstein, Kunzeman and Kooper, JJ., concur.